—Order and partial judgment (one paper), Supreme Court, New York County (Carol Arber, J.), entered April 11, 1997, which, inter alia, granted plaintiff summary judgment on its cause of action under Debtor and Creditor Law § 273-a and set aside *10certain conveyances between defendants, unanimously affirmed, with costs.
The conveyances fall within the provisions of Debtor and Creditor Law § 273-a in that they were made after commencement of plaintiffs arbitration against the transferor, the arbitration resulted in a judgment against the transferor that remains unsatisfied, the conveyancing documents recite no consideration other than the transferor’s “love and affection” for the transferees and no showing is made that other consideration in fact was given. Furthermore, the properties are income producing and were represented to have a value well above the mortgage debt encumbering them in the transferor’s financial statements for the year preceding institution of this action. Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.